Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims

This action is response to the Application filed on July 2, 2020. Claims 1-24 are pending. No claims are amended.

Election/Restrictions
Restriction of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20, drawn to measuring two or more variables simultaneously, classified in G01D 21/02.
II. 	Claims 21-24, drawn to determining a cost of workers’ compensation insurance based on calculated risk and/or insurance rates, classified in G06Q 40/08.

The inventions are distinct, each from other because of the following reasons: 
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations. In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because as claimed, invention I of measuring two or more variables simultaneously does not require determining a cost of workers’ compensation insurance based on calculated risk and/or insurance rates. The subcombination has separate utility such as determining a cost of workers’ compensation insurance based on calculated risk and/or insurance rates. See MPEP § 806.05(c).

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art shown by their different classification, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is remained that that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37. CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37. CFR 1.


















	Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Edward Chang whose telephone number is 571.270.3092.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Namrata (Pinky) Boveja can be reached at 571.272.8105.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        03/26/2022